DECISION
At the opening of the trial of this case the Court advised the parties of the action taken at the Annual Fono of 1926 where it was unanimously decided that in the trial of “Matai” name cases, the question of hereditary right would take precedence over the question of fitness of the applicant to hold the “Matai” name.
The Court further instructed the parties that the question of fitness would become material only if both candidates for the name proved an equal hereditary right thereto or either or both of them was or were notoriously unfit.
The undisputed facts regarding the hereditary rights of the candidates were as follows:—
There have been six holders of the name Soliai:
Soliai Aiulua
” Samanu
” Apolo
” Muliufi
” Sitione
” Tema
Pine, the proponent of the petition for the name Soliai is the son of Soliai Muliufi, a grandson of Soliai Apolo, a great grandson of Soliai Samanu and a great great grandson of Soliai Aiulua.
Fia, the objector, and a candidate for the name, is the grandson of the sister of Soliai Samanu.
*389Soliai Tema the last holder of the name was the son of Soliai Samanu by a second marriage — Soliai Apolo the grandfather of Pine being a son by the first marriage.
It appears that at the time of Soliai Muliufi’s death his son Pine was a small child and for this reason Soliai Sitione was chosen to take the name and at Soliai Sitione’s death, a council of the family was held to choose between the young man Pine and Tema as holder of the name Soliai. The council chose Tema because of Pine’s youth and it was there agreed that the next holder of the name should be Pine.
Fia has always lived at Nu’uuli and is familiar with the affairs and property of the Soliai family and appears to have been a faithful servitor of the family.
Pine has lived almost all of his life at Pago Pago and has made trips to Nu’uuli from time to time in the interests of the family, yet the fact appears that at the time of Soliai Tema’s death it was Pine rather than Fia who paid the dead man’s taxes.
If Pine and Fia had shown equal hereditary rights to the name the Court, because of Fia’s residence and service to the family, would have had no hesitation in giving the name to him, but Pine’s hereditary right to the name appears indisputable as he is the lineal descendant not only of the first Soliai but of the three next Soliais, and evidently would have taken the name at Soliai Muliufi’s death, had he been of sufficient age. Pine’s character and fitness for the high name is undisputed, the only objection to him advanced by the objector is that he has not lived at Nu’uuli and has not, because of this reason, become familiar with the affairs of the family.
It is the Judgment of the Court that the “Matai” name Soliai shall be given to Pine, but only on the condition that on taking this name he shall go at once to Nu’uuli and *390there permanently reside, devoting his time and energy to the interests of the Soliai family.